2005 ND 57
LeRoy Kenneth Wheeler, Petitioner and Appellant,
v.
The Honorable Lawrence E. Jahnke, Judge of the District Court, Northeast Central Judicial District, and State of North Dakota, Respondents and Appellees.
Nos. 20040361 & 20040362
Supreme Court of North Dakota.
Filed March 23, 2005
LeRoy K. Wheeler, pro se, P.O. Box 5244, Grand Forks, ND 58206-5244. Submitted on brief.
M. Jason McCarthy, Assistant State's Attorney, and Anton Freidig, appearing under the rule on the limited practice of law by law students, P.O. Box 5607, Grand Forks, ND 58206-5607, for respondents and appellees. Submitted on brief.
Per Curiam.
Per Curiam.
[¶1] LeRoy K. Wheeler appealed from a district court order affirming a magistrate's finding of probable cause to bind him over for trial on charges of gross sexual imposition and encouraging the deprivation of a minor. Wheeler argues the magistrate did not have probable cause to bind him over for trial. Wheeler filed a petition for writ of certiorari with the district court, and the district judge granted the petition on procedural grounds. The district court thereafter issued its order denying Wheeler substantive relief. After reviewing the record as it existed at the time of the probable-cause determination and the transcript from Wheeler's preliminary hearing, we conclude there was probable cause to bind Wheeler over for trial. The district court's order, which we view as an order quashing Wheeler's writ of certiorari, is summarily affirmed under N.D.R.App.P. 35.1(a)(1).
[¶2] Gerald W. VandeWalle, C.J.
Dale V. Sandstrom
Carol Ronning Kapsner
Mary Muehlen Maring
[¶3] The Honorable William A. Neumann, a member of the Court when this case was heard, resigned effective March 14, 2005, and did not participate in this decision.